9/18/2020                Case 2:20-cv-01828-DJHwww.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl
                                                  Document 1-1 Filed 09/18/20 Page 1 of 2

                                              UNITED STATES DISTRICT COURT
                                                  DISTRICT OF ARIZONA


                                                      Civil Cover Sheet
  This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
  1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained
  herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for
  use only in the District of Arizona.

    The completed cover sheet must be printed directly to PDF and filed as an attachment to the
                               Complaint or Notice of Removal.

   Plaintiff(s): Lawrence Briggs                                          Defendant(s): Ford Motor Company
   County of Residence: Maricopa                                         County of Residence: Outside the State of Arizona
   County Where Claim For Relief Arose: Maricopa


   Plaintiff's Atty(s):                                                  Defendant's Atty(s):
   Trinette G. Kent
   Lemberg Law, LLC
   43 Danbury Road
   Wilton, Connecticut 06897
   (203) 653-2250



  II. Basis of Jurisdiction:                   3. Federal Question (U.S. not a party)

  III. Citizenship of Principal
  Parties (Diversity Cases Only)
                            Plaintiff:- N/A
                          Defendant:- N/A

  IV. Origin :                                 1. Original Proceeding

  V. Nature of Suit:                           190 Other Contract

  VI.Cause of Action:                          15 U.S.C. §2301, et seq Breach of Magnuson-Moss Warranty Act

  VII. Requested in Complaint
                      Class Action: No
                   Dollar Demand: $124,000.00
                     Jury Demand: Yes

  VIII. This case is not related to another case.

  Signature: /s/ Trinette G. Kent

www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                                              1/2
9/18/2020          Case 2:20-cv-01828-DJHwww.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl
                                            Document 1-1 Filed 09/18/20 Page 2 of 2
         Date: 09/19/2020
  If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your browser
  and change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

  Revised: 01/2014




www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                                   2/2
